PER CURIAM.
Noel Cordova appeals from a sentence entered following a guilty plea. Upon the state’s proper confession of error, we reverse the order sentencing Cordova beyond the guidelines range and remand with instructions to enter a guidelines sentence. See Wynn v. State, 557 So.2d 188 (Fla. 1st DCA 1990) (trial court could not impose departure sentence after it accepted plea bargain under which defendant agreed to plead nolo contendere to all charges, provided he would receive guidelines sentence).
Sentence vacated; remanded with directions.